4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 1 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

       Debtor 1                  Gabriel                                   Ruiz
                                First Name              Middle Name       Last Name

       Debtor 2                  Erika                  Y                  Ruiz
       (Spouse, if filing)      First Name              Middle Name       Last Name

       United States Bankruptcy Court for the:                     Eastern District of Louisiana

       Case number                                                                                                                              ❑    Check if this is an
       (if known)                                                                                                                                    amended filing


     Official Form 106E/F
     Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
     Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other
     party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form
     106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that
     are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in
     the boxes on the left. Attach the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

      Part 1: List All of Your PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims against you?
          ✔ No. Go to Part 2.
          ❑
          ❑ Yes.
       2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
          identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
          possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
          Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
          (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                      Total claim     Priority        Nonpriority
                                                                                                                                                      amount          amount

                                                                        Last 4 digits of account number
             Priority Creditor's Name
                                                                        When was the debt incurred?
             Number          Street                                     As of the date you file, the claim is: Check all that
                                                                        apply.
                                                                        ❑ Contingent
                                                                        ❑ Unliquidated
             City                              State    ZIP Code
                                                                        ❑ Disputed
             Who incurred the debt? Check one.
             ❑ Debtor 1 only                                            Type of PRIORITY unsecured claim:
             ❑ Debtor 2 only                                            ❑ Domestic support obligations
             ❑ Debtor 1 and Debtor 2 only                               ❑ Taxes and certain other debts you owe the
             ❑ At least one of the debtors and another                      government
             ❑ Check if this claim is for a community debt              ❑ Claims for death or person injury while you were
                                                                            intoxicated
             Is the claim subject to offset?                            ❑ Other. Specify
             ❑ No
             ❑ Yes




     Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 7




https://app.jubileepro.com                                                                                                                                                            1/7
4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 2 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19

      Debtor 1             Gabriel                                         Ruiz
      Debtor 2             Erika                  Y                        Ruiz                                              Case number (if known)
                           First Name             Middle Name               Last Name

      Part 2: List All of Your NONPRIORITY Unsecured Claims

       3. Do any creditors have nonpriority unsecured claims against you?
           ❑   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           ✔
           ❑   Yes.
       4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
          unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If
          more than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation
          Page of Part 2.
                                                                                                                                                               Total claim

     4.1     American Express                                                        Last 4 digits of account number 4627                                               $7,312.00
            Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
             PO Box 981537
            Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
             El Paso, TX 79998                                                       ❑ Contingent
            City                              State     ZIP Code                     ❑ Unliquidated
            Who incurred the debt? Check one.                                        ❑    Disputed
            ❑ Debtor 1 only                                                          Type of NONPRIORITY unsecured claim:
            ❑ Debtor 2 only                                                          ❑ Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                        ❑    Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another
                                                                                          divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt
                                                                                     ❑    Debts to pension or profit-sharing plans, and other
                                                                                          similar debts
            Is the claim subject to offset?                                          ✔
                                                                                     ❑    Other. Specify
            ✔ No
            ❑                                                                             Credit Card
            ❑ Yes
     4.2     Association of Poinciana Villages                                       Last 4 digits of account number 5601                                                 $281.00
            Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
             401 Walnut St
            Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
             Poinciana, FL 34759                                                     ❑ Contingent
            City                              State     ZIP Code                     ❑ Unliquidated
            Who incurred the debt? Check one.                                        ❑    Disputed
            ❑ Debtor 1 only                                                          Type of NONPRIORITY unsecured claim:
            ❑ Debtor 2 only                                                          ❑ Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                        ❑    Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another
                                                                                          divorce that you did not report as priority claims

            ❑      Check if this claim is for a community debt
                                                                                     ❑    Debts to pension or profit-sharing plans, and other
                                                                                          similar debts
            Is the claim subject to offset?                                          ✔
                                                                                     ❑    Other. Specify
            ✔ No
            ❑                                                                             HOA Dues
            ❑ Yes
     4.3     Bank of America                                                         Last 4 digits of account number 4509                                             $15,386.00
            Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
             PO Box 982238
            Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
             El Paso, TX 79998                                                       ❑ Contingent
            City                              State     ZIP Code                     ❑ Unliquidated
            Who incurred the debt? Check one.                                        ❑    Disputed
            ❑ Debtor 1 only                                                          Type of NONPRIORITY unsecured claim:
            ❑ Debtor 2 only                                                          ❑ Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                        ❑    Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another
                                                                                          divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt
                                                                                     ❑    Debts to pension or profit-sharing plans, and other
                                                                                          similar debts
            Is the claim subject to offset?                                          ✔
                                                                                     ❑    Other. Specify
            ✔ No
            ❑                                                                             Credit Card
            ❑ Yes




     Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2 of 7




https://app.jubileepro.com                                                                                                                                                             2/7
4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 3 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                      Ruiz
      Debtor 2             Erika                  Y                     Ruiz                                            Case number (if known)
                           First Name             Middle Name            Last Name


      Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

       After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

     4.4     Citicards CBNA                                                      Last 4 digits of account number 5862                                     $8,851.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             PO Box 6241
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Sioux Falls, SD 57117                                               ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Credit Card
            ❑      Yes
     4.5     Comenity Capital/THE                                                Last 4 digits of account number 1074                                          $202.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             PO Box 182120
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Columbus, OH 43218                                                  ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Credit Card
            ❑      Yes
     4.6     Fox Collection Center                                                                                                                               $0.00
                                                                                 Last 4 digits of account number
            Nonpriority Creditor's Name
             PO Box 528                                                          When was the debt incurred?
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Goodlettsville, TN 37070                                            ❑   Contingent
            City                              State    ZIP Code
                                                                                 ❑   Unliquidated
            Who incurred the debt? Check one.                                    ✔
                                                                                 ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Collection
            ❑      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 3 of 7




https://app.jubileepro.com                                                                                                                                                   3/7
4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 4 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                      Ruiz
      Debtor 2             Erika                  Y                     Ruiz                                            Case number (if known)
                           First Name             Middle Name            Last Name


      Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

       After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

     4.7     Grandview at Las Vegas                                              Last 4 digits of account number 04B6                                          $452.50
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             PO Box 9610
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Coral Springs, FL 33075                                             ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Timeshare fees
            ❑      Yes
     4.8     Military Star                                                       Last 4 digits of account number 5611                                     $2,590.52
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             3911 S Walton Walker BLV
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Dallas, TX 75236                                                    ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Credit Card
            ❑      Yes
     4.9     Oaks Master Property Owners Assn                                    Last 4 digits of account number 1960                                          $237.50
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             601 E Oak St Ste C
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Kissimmee, FL 34744                                                 ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                HOA Dues
            ❑      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4 of 7




https://app.jubileepro.com                                                                                                                                                   4/7
4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 5 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                      Ruiz
      Debtor 2             Erika                 Y                      Ruiz                                            Case number (if known)
                           First Name             Middle Name            Last Name


      Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

       After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

     4.10    Shingle Creek Reserve at the Oaks HOA                               Last 4 digits of account number 1196                                          $182.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             Don Asher & Associates
                                                                                 As of the date you file, the claim is: Check all that apply.
             PO Box 628207
            Number           Street                                              ❑   Contingent
             Orlando, FL 32862                                                   ❑   Unliquidated
            City                              State    ZIP Code                  ❑   Disputed
            Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
            ❑      Debtor 1 only                                                 ❑   Student loans
            ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
            ✔
            ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

            ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            ✔
            ❑                                                                    ✔
                   Check if this claim is for a community debt
                                                                                 ❑   Other. Specify
            Is the claim subject to offset?                                          HOA Dues
            ✔
            ❑      No
            ❑      Yes
     4.11    Syncb/Rooms to Go                                                   Last 4 digits of account number 4043                                     $1,799.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             PO Box 965036
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             Orlando, FL 32896                                                   ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Credit Card
            ❑      Yes
     4.12    USAA Fed Savings Bank                                               Last 4 digits of account number 9119                                    $25,645.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             PO Box 47504
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             SAN ANTONIO, TX 78265-7504                                          ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Loan
            ❑      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 5 of 7




https://app.jubileepro.com                                                                                                                                                   5/7
4/18/2019
       Case                                                    Form 17:22:47 Main Document Page 6 of 7
                    19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19


      Debtor 1             Gabriel                                      Ruiz
      Debtor 2             Erika                 Y                      Ruiz                                            Case number (if known)
                           First Name             Middle Name            Last Name


      Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

       After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

     4.13    USAA Savings Bank                                                   Last 4 digits of account number 1597                                     $9,154.00
            Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
             10750 McDermott Fwy
            Number           Street                                              As of the date you file, the claim is: Check all that apply.
             San Antonio, TX 78288                                               ❑   Contingent
            City                              State    ZIP Code                  ❑   Unliquidated
            Who incurred the debt? Check one.                                    ❑   Disputed
            ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
            ❑      Debtor 2 only                                                 ❑   Student loans
            ✔
            ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
            ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
            ✔
            ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
            Is the claim subject to offset?                                      ✔
                                                                                 ❑   Other. Specify
            ✔
            ❑      No                                                                Credit Card
            ❑      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 6 of 7




https://app.jubileepro.com                                                                                                                                                   6/7
4/18/2019
       Case                                                  Form 17:22:47 Main Document Page 7 of 7
                  19-11043 Doc 7 Filed 04/18/19 Entered 04/18/19


      Debtor 1           Gabriel                                      Ruiz
      Debtor 2           Erika                Y                       Ruiz                                          Case number (if known)
                         First Name            Middle Name             Last Name

      Part 4: Add the Amounts for Each Type of Unsecured Claim

       6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
          type of unsecured claim.




                                                                                                   Total claim

                         6a. Domestic support obligations                               6a.                              $0.00
      Total claims
      from Part 1        6b. Taxes and certain other debts you owe the                  6b.                              $0.00
                             government

                         6c. Claims for death or personal injury while you              6c.                              $0.00
                             were intoxicated

                         6d. Other. Add all other priority unsecured claims.            6d.   +                          $0.00
                             Write that amount here.

                         6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                                          $0.00




                                                                                                   Total claim

                         6f. Student loans                                              6f.                              $0.00
      Total claims
      from Part 2        6g. Obligations arising out of a separation                    6g.                              $0.00
                             agreement or divorce that you did not report
                             as priority claims

                         6h. Debts to pension or profit-sharing plans, and              6h.                              $0.00
                             other similar debts

                         6i. Other. Add all other nonpriority unsecured                 6i.   +                    $72,092.52
                             claims. Write that amount here.

                         6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                                    $72,092.52




     Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7 of 7




https://app.jubileepro.com                                                                                                                                                 7/7
